[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               MAR 15, 2007
                               No. 05-13729                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                D. C. Docket No. 04-00190-CR-ORL-19-DAB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JEROMY DAVID SWIFT,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 15, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Jeromy David Swift appeals his conviction of possession with intent to
distribute methamphetamine, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C). He argues that

the district court erroneously denied his motion for judgment of acquittal, because

weaknesses in the testimony of James Snowden, a confidential informant on whose

testimony the government relied, would have left a reasonable jury with reasonable

doubt that he was guilty. We affirm.

      Snowden testified that Swift provided him with methamphetamine on two

occasions. On both occasions, Snowden then gave the methamphetamine to law

enforcement officers. Snowden also testified that, on another occasion, he

witnessed Swift receive a large quantity of methamphetamine, weigh it, and divide

it into six or eight smaller bags that Swift described as samples. The government

also presented as evidence a tape-recorded conversation in which Snowden asked

Swift to see what price Swift could get for three to four ounces of

methamphetamine. Swift placed a cellular phone call and arranged to meet

someone, after which he told Snowden, “I’ll find out a price, and I’ll find out

tomorrow.”

      Swift argues that two weaknesses in Snowden’s testimony should have led

the jury to find the entirety of his testimony incredible and, without Snowden’s

testimony, the evidence was not sufficient to support his conviction. First,

Snowden testified that on the first occasion Swift provided him with



                                          2
methamphetamine, he “immediately” turned it over to Agent Errich Barrett of the

Drug Enforcement Administration, but later testimony established that Agent

Barrett was out of town when the sale was made and Snowden did not turn the

sample over to him until several days after he first received it. Second, Snowden

testified that on the other occasion Swift provided methamphetamine to Snowden,

Swift “took off” from the building they were in after the sale, but none of the six

law enforcement officers who were watching the building saw Swift exit the

building. Because the electronic surveillance equipment Snowden was wearing

malfunctioned, Snowden’s testimony was the only evidence supporting this drug

transaction.

      We review the denial of a motion for judgment of acquittal de novo, drawing

all reasonable inferences in favor of the government. United States v. Perez-Tosta,

36 F.3d 1552, 1556 (11th Cir. 1994). We give juries wide latitude to determine the

credibility of witnesses, United States v. Cravero, 530 F.2d 666, 670 (5th Cir.

1976), and will disregard a witness’s testimony as inherently incredible only when

it is “unbelievable on its face” or “so contrary to the teachings of human

experience that no rational person could believe it,” United States v. Jones, 913

F.2d 1552, 1559 n.7 (11th Cir. 1990).

      Snowden’s testimony was not inherently incredible. The jury was entitled to



                                          3
find that when Snowden said he immediately turned over the first quantity of

methamphetamine to Agent Barrett, Snowden meant that he turned it over at the

first available opportunity. It is also not unbelievable on its face, or contrary to

human experience, to believe that Swift left the building without being noticed by

law enforcement.

      Viewing this and all of the evidence in the light most favorable to the

government, there was sufficient evidence to support Swift’s conviction. “In order

to convict [Swift] of possession with intent to distribute methamphetamine, the

Government had to establish three elements: (1) knowledge; (2) possession; and

(3) intent to distribute.” United States v. Gamboa, 166 F.3d 1327, 1331 (11th Cir.

1999) (internal quotation marks omitted). The evidence established that Swift

provided Snowden with methamphetamine on two occasions; arranged a meeting

in preparation for providing him with methamphetamine on a third occasion; and

received, weighed, and divided into several bags a large quantity of

methamphetamine on yet another occasion. A reasonable jury was entitled to find

that Swift knowingly possessed methamphetamine for the purpose of distributing

it.

      AFFIRMED.




                                            4